Exhibit 10.2

 

Amendment to Letter Agreement

 

August 2, 2017

 

Mr. Michael J. Nicholson

 

Dear Mike:

 

Reference is made to the letter agreement between you and J. Crew Group, Inc.
(the “Company”), dated December 3, 2015 (the “Employment Agreement”). The
purpose of this letter (the “Amendment”) is to amend the terms of the Employment
Agreement, effective as of the date hereof.  Capitalized terms not otherwise
defined herein will have the same meaning as under the Employment Agreement.  In
consideration of your continued contributions and your acceptance of changes to
your duties and responsibilities following the employment of the Company’s new
chief executive officer (as set forth below), and for other good and valuable
consideration the receipt of which is hereby acknowledged, the parties agree to
amend the Employment Agreement effective as of the date hereof (except as
otherwise provided herein), as follows:

 

1.  Effective May 25, 2017, Section 3(a) is amended to delete the number
“$800,000” in the first sentence thereof, and replace it with “$1,000,000.”

 

2.  A new Section 3(g) is added, to read in its entirety as follows:

 

“(g) Retention Bonus. The Company shall pay you a retention bonus in three
installments, in each case conditioned on your continued employment with the
Company from the date hereof to the installment payment date set forth herein:
(1) five hundred thousand dollars ($500,000) on January 1, 2018; (2) five
hundred thousand dollars ($500,000) on July 1, 2018; and (3) one million dollars
($1,000,000) on May 1, 2019.  In the event the Company terminates the Employment
Period without Cause or you resign for Good Reason, or you terminate employment
by reason of death or Disability (as defined herein) (1) on or before July 1,
2018, the Company will pay you $1,000,000 (less any prior installment payments
already paid), and (2) after July 1, 2018 and on or before May 1, 2019, the
Company will pay you a pro rata portion of the next scheduled unpaid
installment, based on the number of full elapsed months during such period, in
the case of each (1) and (2) subject to and conditioned upon your (or your
estate’s) execution of a valid general release and waiver within sixty (60) days
after your Termination Date.”

3.  A new section 3(h) is added, to read in its entirety as follows:

“(h) Transformation Incentive Plan. You will be eligible to participate in the
2017 Transformation Incentive Plan (“TIP”) in accordance with the terms thereof.
Your target award shall be communicated in an award statement to be issued to
you by the Company, and any payout(s) thereunder shall be made pursuant and
subject to the terms of the TIP.  In the event of your termination by the
Company without Cause, your resignation for Good Reason, or your death or
Disability, you shall be entitled to receive the TIP award for (1) the
performance period in which your Termination Date occurs and (2) the performance
period that ends next following the performance period in which your

 

--------------------------------------------------------------------------------

 

Termination Date occurs (in the case of both (1) and (2), based upon actual
performance), payable at the time or times provided in the TIP, subject to and
conditioned upon your (or your estate’s) execution of a valid general release
and waiver within sixty (60) days after your Termination Date.”

4.  A new Section 2(g) is added, to read in its entirety as follows:

 

“(g) In the event that (1) you remain continuously employed by the Company until
February 1, 2020, and (2) after the date hereof and before February 1, 2020, the
Company achieves Adjusted EBITDA (“EBITDA”), determined on a trailing twelve
fiscal month basis, of no less than $300 million (“EBITDA Target”), provided
that the EBITDA Target is sustained at such level for a period of six (6) fiscal
months thereafter, and (3)  you thereafter terminate your employment with the
Company between February 2, 2020 and August 1, 2020, by providing the Board
and/or Company with at least thirty (30) days’ advance written notice prior to
such termination, you shall be entitled to the payments and benefits and
otherwise be subject to the terms and conditions of the above subparagraphs i.,
ii., iii., iv., and vi. of Section 2(c).  The EBITDA Target shall be equitably
adjusted in good faith after the date hereof by the Board or the Compensation
Committee of the Board to reflect the consequences future acquisitions and
dispositions.  In particular, but not in limitation of the foregoing, the Board
or the Compensation Committee shall equitably reduce the EBITDA Target in the
event of a sale or disposition of Madewell Inc. (“Madewell”), including without
limitation by reason of a spin-off and distribution of Madewell stock to the
Company’s shareholders.  For purposes of this Section 2(g), (1) Adjusted EBITDA
shall be calculated consistently with the methodology disclosed in the quarterly
earnings release filed with the SEC on Form 8-K, and (2) you will not be treated
as having terminated employment without Cause or for Good Reason for purposes of
Section 4 herein.”

 

5.  The following sentence is added to the end of Section 3(e), to read in its
entirety as follows:

 

“You shall be eligible to participate in any new equity plan adopted by the
Company for the benefit of its senior executives, including without limitation
any program relating to the grant of Parent preferred stock to members of senior
management.”

 

6.  The following sentence is added to the end of Section 2(f), to read as
follows:

 

“You understand and agree that for purposes of Section 2(f)(i) (but, for the
avoidance of doubt, not for purposes of Section 2(f)(ii)) your position,
authority, duties or responsibilities as President and Chief Operating Officer
will change from time to time as directed by the Chief Executive Officer in
accordance with Section 1(a) and that such changes shall not constitute Good
Reason except to the extent that such changes are materially and adversely
inconsistent with your role as President and Chief Operating Officer at the time
that your employment commenced with the Company.”

 




 

--------------------------------------------------------------------------------

 

Except as specifically set forth herein, your Employment Agreement remains in
full force and effect in accordance with its terms.

 

Very truly yours,

 

 

 

 

 

J. CREW GROUP, INC.

 

 

 

 

 

 

 

By:

/s/ LYNDA MARKOE

 

Name:

Lynda Markoe

 

Title:

EVP – Human Resources

 






 

--------------------------------------------------------------------------------

 

Received, Read, Understood and Agreed:

 

 

 

 

 

/s/ MICHAEL J. NICHOLSON

 

Michael J. Nicholson

 

 

 

 

 

Dated: August 2, 2017

 

 

 

 

 

 

 